—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered January 11, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People exercised their peremptory challenges in a racially discriminatory manner is baseless (see, Batson v Kentucky, 476 US 79). The Supreme Court properly concluded that the defendant failed to make out a prima facie showing that the prosecution purposefully excluded prospective jurors on the basis of their ethnic identities (see, People v Childress, 81 NY2d 263; People v Steele, 79 NY2d 317, 325; People v Simmons, 79 NY2d 1013; cf., People v Bolling, 79 NY2d 317, 324-325; People v Jenkins, 75 NY2d 550, 556-557).
Furthermore, the Court of Appeals has rejected the defendant’s argument "that, regardless of race, 'minorities’ in general constitute a cognizable racial group” (People v Smith, 81 NY2d 875, 876). Thompson, J. P., Sullivan, Ritter and Joy, JJ., concur.